Citation Nr: 0819092	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for periaortic hematoma due 
to recent aneurysmal rupture secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The RO reported that the veteran served on active duty from 
June 1953 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in May 2006.  The 
veteran was informed in February 2007 and March 2007 that he 
was scheduled for a Travel Board hearing in March 2007.  It 
appears that this hearing was not held, but the reasons for 
it not being held are unclear from a review of the claims 
file.  In any event, because the Board is granting the 
veteran's claim for service connection, the veteran is not 
prejudiced by the Board's adjudication of his claim.  


FINDING OF FACT

The veteran has a periaortic hematoma due to recent 
aneurysmal rupture that at least as likely as not has been 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for an award of service connection for 
periaortic hematoma due to recent aneurismal rupture on the 
basis of aggravation have been satisfied.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002) 38 C.F.R. § 3.310 (2006); 
38 C.F.R. § 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that the records on file are 
sufficient to resolve the matter in the veteran's favor, and 
any defect regarding VCAA notice or assistance must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

The veteran was granted service connection for diabetes 
mellitus in September 2002.  The veteran is now seeking 
service connection for a periaortic hematoma due to a recent 
aneurysmal rupture on the basis that his service-connected 
diabetes mellitus was a contributing factor.

Associated with the claims file are private treatment reports 
from Stormont Vail Regional Health Center dated in October 
2002.  The records reveal that the veteran was diagnosed with 
periaortic hematoma due to recent aneurysmal rupture, among 
other things.  

The veteran was afforded a VA examination in November 2005.  
The examiner diagnosed the veteran with infrarenal aortic 
aneurysm, small in size and atherosclerotic vascular disease.  
The examiner reported that the veteran has hypertension, 
arteriosclerotic vascular disease, peripheral vascular 
disease, coronary artery disease, chronic obstructive 
pulmonary disease, diabetes, and a very strong history of 
smoking.  He said that the diabetes, relatively more recently 
diagnosed, is not likely to have been the cause of the aortic 
aneurysm.  He concluded that hypertension, which is not 
service-connected, and a significant history of cigarette 
smoking would be considered the major contributing factors 
for his vascular disease including aortic disease.  However, 
the examiner also noted in passing that the diabetes mellitus 
is likely to have exacerbated the various vascular disease 
entities.

VA outpatient treatment reports dated in December 2005 reveal 
that the veteran was diagnosed with an aortic aneurysm status 
post rupture with medical management.  He was noted to not be 
a surgical candidate.  

Associated with the claims file is a letter from T. Frieze, 
M.D., dated in January 2006.  Dr. Frieze indicated that the 
veteran is his patient.  He said the veteran has a history of 
coronary artery disease, two prior myocardial infarctions, 
congestive heart failure, chronic obstructive pulmonary 
disease, a remote history of peptic ulcer disease, 
hyperlipidemia, hypertension, diabetes mellitus type 2, 
extensive peripheral vascular disease, benign prostatic 
hyperplasia, osteoarthritis, and a known abdominal aortic 
aneurysm.  Dr. Frieze said the veteran has a number of risk 
factors that could contribute to the development of an 
abdominal aortic aneurysm.  He indicated that the veteran's 
major risk factors included hyperlipidemia, hypertension, 
diabetes mellitus, age, and long-standing tobacco use.  He 
opined that the veteran's diabetes mellitus was at least a 
contributing factor in the development of his abdominal 
aortic aneurysm, although he also noted that the aneurysm 
likely developed as a result of a combination of risk 
factors.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Although VA has indicated that the purpose of the regulation 
change was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  Id.  
This had not been VA's practice, which suggests the 
possibility that the recent change amount to a substantive 
change in the regulation.  Given what may be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.  

Having reviewed the complete record, particularly the two 
medical opinions discussed above, the Board concludes that 
the weight of the evidence is against finding that the 
service-connected diabetes mellitus is the cause of his 
claimed aneurysmal rupture with residual periaortic hematoma.  
Both health care specialists concluded that the veteran had 
multiple risk factors, and the VA examiner explained in 
detail that the veteran's hypertension, which is not service-
connected, and a significant history of cigarette smoking 
would be considered the major contributing factors.  

However, the Board further finds that the evidence is at 
least in equipoise as to whether his claimed periaortic 
hematoma due to recent aneurismal rupture was aggravated by 
his service-connected disability.  See Allen, supra.  As 
noted, the November 2005 VA examiner opined that diabetes is 
likely to have exacerbated the various vascular disease 
entities while it was not likely the causation.  Dr. Frieze 
opined that the veteran's diabetes mellitus was at least a 
contributing factor in the development of his abdominal 
aortic aneurysm, albeit the aneurysm likely developed as a 
result of a combination of risk factors.  Accordingly, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to the relationship between 
his periaortic hematoma due to recent aneurysmal rupture and 
his service-connected diabetes mellitus.  Thus, the Board, 
with resolution of reasonable doubt in the veteran's favor, 
will grant service connection for periaortic hematoma due to 
recent aneurismal rupture due to aggravation by service-
connected diabetes mellitus.  See Allen, supra.


ORDER

Entitlement to service connection for periaortic hematoma due 
to recent aneurysmal rupture on the basis of aggravation by 
service-connected diabetes mellitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


